Citation Nr: 0120097	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  96-35 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a skin disorder. 

2.  Entitlement to service connection for cholelithiasis or 
cholecystitis.

3.  Entitlement to service connection for a low back 
disorder.  

4.  Entitlement to service connection for bronchitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The veteran had active service from September 1986 to 
December 1992.  

The current appeal arose from February and May 1996 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.  In pertinent 
part, the RO denied entitlement to service connection for a 
skin disorder, bronchitis, low back disorder, and 
cholelithiasis/cholecystitis.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  

The claims of entitlement to service connection for 
bronchitis and a low back disorder are addressed in the 
remand portion of this decision.  


FINDINGS OF FACT

1.  A skin disorder was not shown in service, and there is no 
medical evidence linking the post service diagnosed skin 
disorders to service.

2.  Cholelithiasis or cholecystitis was shown in service, and 
there is no medical evidence linking the post service 
diagnosed disorders to service.  


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000); 38 U.S.C.A. § 5107 (West Sup.. 2001); 38 C.F.R. § 
3.303 (2000).


2.  Cholelithiasis or cholecystitis was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131; 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records are negative for any complaints, 
treatment, or diagnosis of a skin disorder, cholelithiasis, 
or cholecystitis.  The service records document complaints of 
abdominal pain and diarrhea.  

A February 1995 Persian Gulf examination was negative for any 
evidence of a skin disorder, cholelithiasis, or 
cholecystitis.  

During a January 1996 VA general medical examination the 
veteran provided a history of skin rashes over both elbows 
that had begun during service.  The diagnosis was tinea 
vesicularis in the past with no active lesions currently; 
patchy areas of hyperpigmented rashes on the elbows, most 
likely secondary to atopic dermatitis.  

In February 1996, the RO granted entitlement to service 
connection for esophageal reflux and assigned a 
noncompensable evaluation.  

Associated with the claims file are VA clinical records dated 
from February to April 1996.  These records show that the 
veteran was seen on several occasions with complaints of 
abdominal pain.  The diagnosis was cholecystitis.  X-rays 
revealed cholelithiasis.  In May 1996, she underwent a 
cholecystectomy.   

During a March 1999 VA gastrointestinal examination for an 
increased rating for a disability not currently at issue, the 
veteran was diagnosed with status post endoscopic gallbladder 
removal.  

In May 1999, the RO increased the veteran's rating from 
noncompensable to 30 percent disabling for esophageal reflux.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2000).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).


The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107 
(West Supp. 2001).  


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
(where a law or regulation changes after the claim has been 
filed or reopened and before the administrative or judicial 
process has been concluded, the version more favorable to the 
veteran applies).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order).

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

The Board is satisfied that all relevant facts pertaining to 
the issues on appeal have been properly developed, and that 
no further assistance is required in order to satisfy the 
duty to assist provisions as mandated by the VCAA.  
38 U.S.C.A. § 5103A (West Supp. 2001).

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claims, 
including any relevant records adequately identified by her 
as well as authorized by her to be obtained.  38 U.S.C.A. 
§ 5103A(b)) (West Supp. 2001); see also McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub. nom, Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

A careful review of the record discloses that the RO obtained 
the veteran's service medical records.  The RO has also 
obtained post service VA and private treatment reports, and 
has afforded her examinations in connection with her claims.

In addition, the Board finds that the veteran has been 
notified of the evidence necessary to complete each of her 
claims.  The RO informed her of the evidence to support her 
claims via the rating decisions and associated 
correspondence, and statement and supplemental statements of 
the case and associated correspondence issued since the 
appellant filed her original claims.  The above documentation 
in the aggregate has informed the veteran of the rationale 
for the denial of her claims.

As set forth above, VA has already met all obligations to the 
veteran under this new law.  Moreover, the veteran has been 
offered the opportunity to submit evidence and argument on 
the merits of the issues on appeal, and has done so.  

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand of 
her claims for adjudication by the RO under the new law would 
only serve to further delay resolution of her claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.

Service connection for a skin disorder

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed in-service injury or disease 
and a current disability.  See Hickson, supra.

There is clear evidence that the veteran served in the 
Southwest Asia Theater of operations during the Persian Gulf 
war.  She essentially asserts that she has a skin  disorder, 
to include skin rash and tinea vesicularis as a result of 
such service.  She has not asserted that her skin disorders 
are due to undiagnosed illnesses.  

Moreover, the Board notes that the veteran's skin disorders 
have been variously diagnosed, and accordingly there is no 
basis for a claim that she has a skin disorder, which is due 
to an undiagnosed illness occasioned by service in the 
Persian Gulf during the period of hostilities in that part of 
the world.  As such the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 cannot be used to establish service 
connection. 

In cases, such as this, where there is a diagnosis, the case 
must be decided on a direct service incurrence basis.  
Turning to a review of this case on a direct service 
incurrence basis, the Board notes that the service medical 
records are negative for any evidence of a skin disorder.  



Diagnosed skin disorders were first made in conjunction with 
a post service VA examination in January 1996.  However, the 
January 1996 VA examiner did not link the current skin 
disorders to active military service.

Essentially, there are no documented medical opinions or 
other competent evidence of record linking the veteran's post 
service reported skin disorders to service.  Hickson, supra.

There is no evidence of record that the veteran incurred a 
skin disorder during service, and her statements of such are 
not supported by the service medical records.

Furthermore, there is no evidence of a relationship between 
the veteran's diagnosed skin disorder and all alleged 
continuity of symptomatology.  Voerth v. West, 13 Vet. 
App. 117 (1999); McManaway v. West, 13 Vet. App. 60 (1999); 
Savage v. Gober, 10 Vet. App. 488 (1997).  Based on the 
foregoing, the Board finds that claimed skin disorders were 
not shown to have been present in service; therefore, the 
veteran's claim for service connection for a skin disorder 
must be denied.  Hickson v. West, supra 38 C.F.R. § 3.303(b) 
(2000).

The veteran's own opinions and statements linking her post 
service diagnosed skin disorders to service are not competent 
evidence in this case.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992). 

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's skin disorders are related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).



The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete her 
application to reopen her claim.  See Graves v. Brown 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a skin disorder.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Service connection for cholelithiasis or cholecystitis

In the instant case, the service medical records are negative 
for cholelithiasis or cholecystitis.  Post service medical 
records show diagnoses of chololithiasis and cholecystitis.  
There is no medical evidence of a relationship between the 
veteran's post service diagnosed cholelithiasis and 
cholecystitis and service.  

The veteran has argued that her disorders began during 
service.  She also argues that these disorders were 
misdiagnosed in service.  The Board notes that the service 
medical records do document complaints of abdominal pain, and 
service connection has been granted for status post 
appendectomy and esophageal reflux in this regard.  

The Board reiterates the basic requirements for prevailing on 
a claim for service connection: (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and, (3) medical evidence of a nexus 
between the claimed inservice injury or disease and a current 
disability.  See Hickson, supra.


Here, the veteran has adequately provided evidence that she 
is suffering from a current disability.  In this regard, the 
medical evidence of record sufficiently establishes 
cholelithiasis/cholecystitis; however, she has failed to 
provide medical evidence of a nexus between these disorders 
and service, muchless diagnoses of such during service.  

Essentially, there are no documented medical opinions or 
other competent evidence of record linking the veteran's post 
service diagnosed cholelithiasis/cholecystitis to service.  
Hickson, supra.

The veteran's own opinions and statements linking her post 
service diagnosed cholelithiasis/cholecystitis to service are 
not competent evidence in this case.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992). 

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's disabilities are related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete her 
application to reopen her claim.  See Graves v. Brown 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for 
cholelithiasis/cholecystitis.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Entitlement to service connection for a skin disorder is 
denied.  

Entitlement to service connection for 
cholelithiasis/cholecystitis is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board noted earlier, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA 
codified at 38 U.S.C.A. §§ 5103, 5107 (West Supp. 2001).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).


As to the claims for service connection for a low back 
disorder and bronchitis, because of the change in the law 
brought about by the VCAA, a remand in this case is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49, 747 (1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The service medical records show complaints of back pain as 
well as treatment of the low back during service.  The 
impression was contusion to the lumbosacral area.  

The veteran's VA general medical examination in January 1996 
did not record any specific history with respect to the low 
back and no specific examination results were recorded for 
the back.  An orthopedic examination would clarify whether 
the veteran currently has a low back disorder related to 
service

The service medical records show that the veteran was treated 
for and diagnosed with bronchitis.  She has asserted that she 
continues to experience respiratory problems, in particular 
she must take antibiotics for one to two weeks, at a minimum 
of two to three times a year for acute bronchitis.  She has 
not been scheduled for an adequate examination, which 
addresses this claim.  A respiratory examination would 
clarify whether she has bronchitis linked to her period of 
service.



Accordingly, this case is REMANDED for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment for a low back disorder and 
bronchitis. 

After securing any necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  38 U.S.C.A. § 5103A(b)(2) 
(West Supp. 2001).



3.  Following the above, the RO should 
arrange for a VA special orthopedic 
examination of the veteran by an 
orthopedic surgeon or other available 
appropriate medical specialist, to 
include on a fee basis if necessary, for 
the purpose of ascertaining the current 
nature, extent of severity, and etiology 
of any low back disorder(s) which may be 
present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.  

The examiner must address the following 
medical issues:

(a) Does the veteran have a low back 
disorder(s), and if so, what is it/are 
they?

(b) Is it at least as likely as not that 
any low back disorder(s) found on 
examination is/are related to service, or 
if pre-existing service, was/were 
aggravated thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.




4.  Following the above, the RO should 
arrange for a VA special respiratory 
examination of the veteran by a medical 
specialist in respiratory diseases or 
other appropriate specialist, including 
on a fee basis if necessary, for the 
purpose of ascertaining the nature, 
extent of severity, and etiology of 
bronchitis which may be present.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.

The examiner must address the following 
medical issues:

(a) Does the veteran have bronchitis?

(b) If so, is it at least as likely as 
not that it is related to her service, 
and if pre-existing service, was 
aggravated thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  


In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
are fully implemented per 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107.  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
service connection for a low back 
disorder and bronchitis.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  



By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by the RO; however, the 
veteran is hereby notified that failure to report for a 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of her claims. 38 C.F.R. § 3.655 
(2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 


